Hon. R, V. Rayford
County Agditor
Rusk County
Henderson, Texas

Dear Sir:                          Opinion Mrmber Q-1747
                                   Re: Eaiiiientdoman -- Commissioners'
                                        C0Ul-t-i Right of wayfor State
                                        highways -- Litigation -- Settle-
                                        ment

          Your request for opinion has beeiireceived and considered by this
departient. You submit four que.stPonsin your letter. We quote from your
letter as followsr

"Rusk County is scouring rights ofway for a State Highway and it has be-
pane hacessary to condemn some of the property. Inthe condemnation pro-
oeedings, three commissioner8 were appointed after the C&missioners'
Court had failed to settle with the property owner on a certain tract of
land 9eeded for this Stats Highway.

"The three Commissioners in due course met end assessed the damage at a
sum that was not satisfactory to the prop&y   owner. Please answer these
questions for me in refsrenoe to the above3 viz:

"(1) Has the Commissioners' Court the right to settle with the property
Pwner at a higher sum or figure than that awarded bythe three commission-
ers, pending an appeal to the County Court?

"(2) Has the Commissioners' Sourt the ri@    to settle wlththe property
ovn?r at a higher sum or figure than that set by the three uxmnissioners
before the case is tried in the County Court?

"(3) Inthe event the deoisions of the County Court is not satisfactory
tothe property owner, has the Commissioners' Court the right to settle
this ease at a higher 8um or figure than set by the County Court?

"(4) Can the Conunissioners*Court by proper order authorize the County
or Criminal District Attorney to make a settlement with the property own-
er at a sum or figure higher than that set by the three commissioners
after an appeal is perfected and before the case is triad in County
cart?"
Hon. R. V. Rayford, Page 2 (O-1747)

(Here follows a complete quotation of the following Articles frcm the
Revised Civil Statutes of Texas? Articles 6674n, 3264, 3264a, 3265,
snd 3266. These are omitted here for brevity as they are readily
available in any county attorney's office)

          Article 3266, Revised Civil Statutes of Texas, provides, among
other things, that if the cause should 'beappealed frcmthe decision of the
county court that the appeal shall be governed by the law governing appeals
in other cases, etc.

          &-ticle 3271, R.C.S., provides for the investitute of the prcp-
erty by the judgment.

          This department held in an opinionwritten by Hon. James N. Reff,
Assistant Attorney General, dated Octo'ber16, 1937, addressed to Hon. A. V.
Peel, that the canmissioners' oourt was authorised under the terms of Arti-
cle 6674n to purchase new or additional right of way for purpose of miden-
ing or constructing a State highwsy through the county.

          P&s quote from 11 Texas Jurisprudence, Counties, Chapter DC,
Powers, Rights end Liabilities, Section 61, Generally - Power to Sue -
authorization, of suit, pages 614-15, as follows:

"A county is a body corporate which has comprehensive posers, rights and
duties. Ilahas been noted, the po;uersand duties of a county are limited
to those defined by the Constitution and statutes. The powers and duties
delegated to a county are vested in the commissioners' court, ocnsequent-
ly, the discussion above of the powers of that body comprehends the powers
and duties of theaounty.

"A county undoubtedly has power or authority to institute and maintain ao-
tions at law; and when prosecuting a suit in its own name by attorneys the
countv comes into court as any other litigant. It is sub$eot to all the
rules of evidence and legal presumptions usually,applicable to ordinary
parties. . . ." (Underscoring ours).

          Section 82, Counties, 11 Texas Jurisprudence, page 616, provides
that a county has capacity to defend actions at law brought against a county.

          We quote frcm 11 Texas Jurisprudence, Counties, Chapter VI, Sec-
tion 45, page 574, as follows:

"The commissioners court is empowered to appoint agents for the accomplish-
ment of purposes authorized by law. However, there are certain functions
which must be performed~~bythe court as a body and which may not be delegat-
ed to an agent. The authority to contraot for the ccnstruction of a ccurt-
house, for example, is not delegable. But an arohiteot may be employed to
prepare plans and specifications, make a draft of a contract, and make a
contract itself subject to the approval of the connnissioners'court. It is
said that the selection of agents in respect of matters necessitating the
exercise of judgment and discretion should bemade by the commissioners'
court and should not be delegated. . . 0s
Hon. R. V. Rayford, Page 3 (O-1747)




          The case of Russellvs. Cage, 1 S.W. 270, 77 T. 426, holds that
the commissioners' court cannot delegate to an architect its authority to
make a contract to construct a courthouse, but that the commissioners'
court can authorize him to make a contract therefcr subject to the approv-
al of the commissioners' court.

           Under Article 6674n, Revised Civil Statutes of Texas,the county
clearly has the right to purchase right-of-way for State Highways, as well
as thelright to secure same by condemnation. Clearly, the ccmmissioners~
court, on behalf of the county, has the right to prosecute and maintain
actions at law wherein the county is involved and clearly hastie right to
defend suits against the county. Clearly, the commissioners' court, in the
exercise of its sound discretion, may compromise and settle certain charac-
ter of suits wherein the county is a litigant. Since Article 6674n, supra,
gives the cow&y-~the right to purchase as well BS condemn right-of-way for
for State Righways in the county, ws are of the opinionhat    tie camnission-
et-s1 court, in their sound discretion, may abandon pending litigation rela-
tive to securing right-of-way for State Highway purposes and may by proper
orders and proper proceedings dismiss or secure the dismissal of ccndemna-
tion proceedings andior litigation and acquire the right-of-way by purchase.
Of course, if the condemnation proceedings or litigation had become final
we doubt the authority of the commissioners' court to purchase said right-
of-way at a greater price than the amount of the final adjudication.
However, if the matter has not been finally adjudicated or beccme final,
then we are of the opinion that the cmmnissionerst court may exercise its
sound discretion in settling and compromising the litigation at such figure
and amount they deem just and proper.

          You are, therefore, respectfully~'advisedthat it is the opinion of
this deportment that questions WCS. 1, 2 and 3 of your letter should be an-
swered in the affirmative if the prooeedings and litigation have not become
final. If such proceedings or litigation have become final, the questions
should be answered in the negative.

          In answer to your fourth question, you are respectfully advised
that it is the opinion of this department that the ccmmissioners~ court by
proper order could authorize the county or criminal distriot attorney to
make a settlement with the property owner at & sum or figure higher than
that set by the three commissioners after an appeal is perfected and before
the case is tried in the county court, subject to the approval of the ccm-
missioners' court. The order of the commissioners' court.should authorize
the county or criminal district a;torney to maketiis settlement subject to
the approval of the commissioners court.

          Trusting that this satisfactorily answers your inquiry, and vdth
best regards, we are

                                                Very truly yours
WJFaAWzegw                                       n
APPROVED DSC 9, 1939                     ATTORRRYGRXERN, OFTSXAS
/s/Gerald C. &!m                          By /s/En. J. Fanning
AT'KJFGIEYGRNRRALOFTEMS                                Assistant